 

 

Case 1:17-cv-00802-GBD-GWG Document 210 Filed 08/24/20 Page.1 of. 1

 

 

 

 

 

 

 

peat 7 =

USDC SDNY |

DOCUMENT ap
UNITED STATES DISTRICT COURT a LECTROS ICALLY FI |
SOUTHERN DISTRICT OF NEW YORK oH 5 TD ‘
ane naenene x Dare FILED: tas ZF |
SHI MING CHEN et al., :
Plaintiffs, ORDER

-against-

17 Civ. 802 (GBD) (GWG)
HUNAN MANOR ENTERPRISE, INC. et al.

Defendants.

GEORGE B. DANIELS, United States District Judge:

The conference scheduled for August 25, 2020 at 9:45 a.m. is canceled. The parties are

directed to proceed before Magistrate Judge Gabriel W. Gorenstein as scheduled. (See Am. Order
of Reference, ECF No. 200.)

Dated: New York, New York SO ORDERED.
August 24, 2020

Gerrge 8 Dorinke
EYOR R B. DANIELS

ates District Judge

 
